DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed March 1, 2022.   Claims 19, 21-34, 36 and 38 are pending and an action on the merits is as follows.	
Objections to claims 19, 23, 27, 29, 33, 34 and 38 have been withdrawn.
Rejections of claims 19, 21-34, 36 and 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicants’ arguments with respect to claims have been considered and are addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 21-29, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Finschi (US 2012/0168262 A1) in view of Li et al. (US 2012/0223865 A1).
Claims 19 and 27: Finschi discloses an arrangement for the allocation of destination calls in an elevator system  and an elevator system shown in Fig. 1 to have two elevators, comprising a wireless transmitter device (radio sensor) which interacts within a certain mutual distance (particular detection range) with a wireless ID device (mobile communication unit) carried by a passenger such that the ID device transmits to the wireless transmitter device an ID  in order to determine a change of position, which is linked with a special transportation service (handicapped persons mode) in the elevator system (page 3 ¶ [0048]-[0049]).  The wireless transmitter device (19) is shown in Figs. 5-7 to be included in a call input apparatus (1, 1’) and connected with an allocation control device (destination call controller 4) of the elevator system, to transmit ID data (user identification) to the allocation control device (page 8 ¶ [0114]).  The call input apparatus, and therefore wireless transmitter device, is shown in Fig. 1 to be separate from the allocation control device and located within a predefined distance of an elevator and further shown in Figs. 5-7 to be within a transmitter accommodation space of input/output unit (13) included in the call input apparatus having a tag (display) (page 7 ¶ [0100]), where the tag carries a symbol (pictogram) correlated to the special transportation service (page 10 ¶ [0145]).  The elevator system includes a memory with particular operation parameters (modes) of the elevators (page 5 ¶ [0079]) linked to a special transportation service request of the ID device (page 3 ¶ [0049]).  The tag is a display (page 7 ¶ [0100]) which is configured to display different symbols according to different special transportation services in response to the data received from the ID device (page 10 ¶ [0145]).  This reference fails to disclose the transmitter accommodation space to be physically covered by the tag.
However Li et al. teaches an arrangement where a tag (display 50) includes regions (54) (page 3 ¶ [0032]) which physically cover a wireless transmitter device (antenna structures) (page 2-3 ¶ [0030]).
Given the teachings of Li et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement disclosed in Finschi with providing the transmitter accommodation space to be physically covered by the tag.  Doing so would provide a cleaner appearance of the call input apparatus for aesthetic purposes.
Claim 21: Finschi modified by Li et al. discloses an arrangement where the transmitter device interacts with the ID device, and the transmitter device is covered by the tag, as stated above.  Therefore the tag would be made of a material permeable for emitted broadcast signals of the transmitter device and the ID device in order to properly allow for such interaction, as is recognized in the art.
Claim 22: Finschi modified by Li et al. discloses an arrangement as stated above, where at least a part of the tag is disclosed in Finschi to be illuminated by an illumination device (LED display) which is operable by the elevator system when the wireless transmitter device receives data from the ID device (page 10 ¶ [0125]).
Claim 23: Finschi modified by Li et al. discloses an arrangement as stated above, where an audio device (tone generator 15) and the tag are shown in Fig. 3 of Finschi to be located on call input apparatus.  Therefore the audio device is located within a predefined area around the tag, which is operable by the allocation control device when the wireless transmitter device receives data from the ID device (page 10 ¶ [0145]).  
Claim 24: Finschi modified by Li et al. discloses an arrangement as stated above, where the ID device is disclosed in Finschi to be a smartphone (mobile telephone) (page 3 ¶ [0048]), on which an App is running, as is recognized in the art.  A default transmission data (predefined call) of the ID device is correlated with a predetermined departure and destination floor (pages 8-9 ¶ [0114]).
Claim 25: Finschi modified by Li et al. discloses an arrangement as stated above, where the ID device is disclosed in Finschi to be a smartphone (mobile telephone) (page 3 ¶ [0048]), on which an App is running, as is recognized in the art.  The smartphone allows input of a call (page 8 ¶ [0114]) such as a destination call to a destination floor (page 9 ¶ [0115]), which is transmitted together with an actual departure floor (call input floor) to the wireless transmitter device (page 3 ¶ [0036]).
Claim 26: Finschi modified by Li et al. discloses an arrangement as stated above, where the symbol is disclosed in Finschi to comprise a visual element (pictogram) (page 10 ¶ [0145]).  
Claim 28: Finschi modified by Li et al. discloses an elevator system as stated above, where the allocation control device or an elevator control of the elevator system is disclosed in Finschi to change the operation parameters of an elevator allocated to a call entered via the interaction between the ID device and the wireless transmitter device (page 5 ¶ [0076]-[0077]).
Claim 29: Finschi modified by Li et al.  discloses an elevator system as stated above, where the operation parameters are disclosed in Finschi to include the addition of voice indication while in the handicapped persons mode (page 10 ¶ [0145]).  
Claim 36 Finschi modified by Li et al. discloses an arrangement as stated above, where at least a part of the tag is disclosed in Finschi to be illuminated by an illumination device (LED display) which is operable by the elevator system when the wireless transmitter device receives data from the ID device (page 10 ¶ [0125]).
Claim 38: Finschi modified by Li et al. discloses an arrangement as stated above, where an audio device (tone generator 15) and the tag are shown in Fig. 3 of Finschi to be located on call input apparatus.  Therefore the audio device is located within a predefined area around the tag, which is operable by the allocation control device when the wireless transmitter device receives data from the ID device (page 10 ¶ [0145]).  
  
Claims 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Finschi (US 2012/0168262 A1) modified by Li et al. (US 2012/0223865 A1) as applied to claims above, further in view of Chapman et al. (US 10,597,255 B2).
Claim 30: Finschi modified by Li et al. discloses an elevator system as stated above, but fails to disclose the allocation control device to comprise an indication device for an allocated elevator.
However Chapman et al. teaches an elevator system, where an allocation control device includes an indication device (display 110) for displaying an allocated elevator (car assignment) (column 3 lines 31-35).
Given the teachings of Chapman et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Finschi as modified by Li et al. with providing the allocation control device to comprise an indication device for an allocated elevator.  Doing so would provide “system status information, route options, and allows the user to see their car assignment in accordance with the route selection” as taught in Chapman et al. (column 3 lines 38-41).
Claim 31: Finschi modified by Li et al. and Chapman et al. discloses an elevator system as stated above, where the indication device is shown in Chapman et al. to be a mobile device (118) (column 3 lines 35-38) such as a smartphone (cell phone) (column 3 lines 14-18).
Claim 32: Finschi modified by Li et al. and Chapman et al. discloses an elevator system as stated above, where a tag is shown in Figs. 5-7 of Finschi to be included in call input apparatus (1, 1’).  A call input device, and therefore tag, is further shown in Fig. 1 to be located at each of a plurality of elevator floors of the elevator system.  The indication device is further shown in Chapmen et al. to be arranged in connection with user interface (106) (column 3 lines 31-35).
Claim 33: Finschi discloses a method for allocating destination calls wirelessly in an elevator system in connection with a special transportation service (handicapped persons mode) of an elevator, where the elevator system is shown in Fig. 1 to have two cars, and a call requiring a special transportation service is issued in response to a wireless interaction via a wireless ID device (mobile communication unit) and a wireless transmitter device (radio sensor) (page 3 ¶ [0048]-[0049]).  The wireless transmitter device (19) is shown in Figs. 5-7 to be included in a call input apparatus (1, 1’) and in communication with an allocation control device (destination call controller) of the elevator system, to transmit ID data (user identification) to the allocation control device (page 8 ¶ [0114]).  The call input apparatus, and therefore wireless transmitter device, is shown in Fig. 1 to be separate from the allocation control device and further shown in Figs. 5-7 to be located within a transmitter accommodation space of input/output unit (13) included in the call input apparatus having a tag (display) (page 7 ¶ [0100]), where the tag carries a symbol (pictogram) indicative of the special transportation service (page 10 ¶ [0145]).  This reference fails to disclose the tag to be used as an indication device for the allocated elevator. This reference further fails to disclose the transmitter accommodation space to be physically covered by the tag.
However Chapman et al. teaches a method for allocating destination calls in an elevator system, where an indication device (display 110) of user interface (106) displays an allocated elevator (car assignment) (column 3 lines 31-35).
Given the teachings of Chapman et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Finschi with providing the tag to be used as an indication device for the allocated elevator.  Doing so would provide “system status information, route options, and allows the user to see their car assignment in accordance with the route selection” as taught in Chapman et al. (column 3 lines 38-41).  These references fail to disclose the transmitter accommodation space to be physically covered by the tag.
However Li et al. teaches a method where a tag (display 50) includes regions (54) (page 3 ¶ [0032]) which physically cover a wireless transmitter device (antenna structures) (page 2-3 ¶ [0030]).
Given the teachings of Li et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Finschi as modified by Chapman et al. with providing the transmitter accommodation space to be physically covered by the tag.  Doing so would provide a cleaner appearance of the call input apparatus for aesthetic purposes.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the transmitter accommodation space to be covered by the tag, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would provide a cleaner appearance of the call input apparatus for aesthetic purposes.
Claim 34: Finschi modified by Li et al. and Chapman et al. discloses a method as stated above, where the wireless transmitter device is disclosed in Finschi to interact within a certain mutual distance (particular detection range) with a wireless ID device (mobile communication unit) carried by a passenger such that the ID device transmits to the transmitter device an ID  in order to determine a change of position, which is linked with a special transportation service (handicapped persons mode) in the elevator system (page 3 ¶ [0048]-[0049]).  The transmitter device (19) is shown in Figs. 5-7 to be in a call input apparatus (1, 1’) and connected with an allocation control device (destination call controller) of the elevator system, to transmit ID data to the allocation control device (page 8 ¶ [0114]).  The call input apparatus, and therefore transmitter device, is shown in Fig. 1 to be within a predefined distance from an elevator.  The elevator system includes a memory with particular operation parameters (modes) of the elevators (page 5 ¶ [0079]) linked to a special transportation service request of the ID device (page 3 ¶ [0049]).  The tag is a display (page 7 ¶ [0100]) which is configured to display different symbols according to different special transportation services in response to the data received from the ID device (page 10 ¶ [0145]).  

Response to Arguments
Applicants’ arguments filed March 1, 2022 have been fully considered but they are not persuasive.  
Applicants state on page 9 of the response that “Finschi still fails to disclose or suggest that the wireless transmitter is separate from the call allocation device and located in a transmitter accommodation space”.  However the claims do not require the wireless transmitter device to be separate from the call allocation device as suggested by applicants, but instead to be separate from the allocation control device.  The wireless transmitter (19) is shown in Fig. 3 of Finschi to be located within the call input apparatus (1) (page 7 ¶ [0101]), and therefore in a transmitter accommodation space.  The call input apparatus is further shown in Fig. 1 to be separate from the allocation control device (4).  Therefore Finschi properly discloses the wireless transmitter device to be separate from the allocation control device and located within a transmitter accommodation space, as required by the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        May 21, 2022